DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Please add the phrase to claim 1 line 7 after the phrase “energy sources”;
--and further comprising a wireless thermal probe having a quartz-crystal resonator and a nuclear magnetic resonance (NMR) coil, wherein the quartz-crystal resonator changes quartz resonance frequency in response to temperature variations, and the NMR coil detects changes in the quartz resonance frequency,--
Please cancel Claims 2-20.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:  Per the Patent Board decision rendered 8/27/21, the food preparation device of Independent claim 1 defines over the prior art of record since the prior art does not teach, suggest or render obvious the food preparation device further comprising a wireless thermal probe having a quartz-crystal resonator and a nuclear magnetic resonance (NMR) coil, wherein the quartz-crystal resonator changes quartz resonance frequency in response to temperature variations, and the NMR coil detects changes in the quartz resonance frequency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN N LEFF/             Primary Examiner, Art Unit 1792